ZEHMER, Judge specially
concurring.
I conclude that it was error to permit the prosecutor to ask, over appropriate objection, whether the defendant carried his Bible with him when he committed the burglary. This was nothing more than a snide comment that demeaned the dignity of a court proceeding, and served neither to prove an element of the charged offense nor to impeach the witness’s credibility. If the prosecutor had any question about the propriety of the defendant’s carrying the Bible to the witness stand, the proper procedure was to make a timely objection and get a ruling from the court.
I agree, however, that this error was harmless under the circumstances, and I fully concur in the affirmance on all other issues.